                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

  UNITED STATES OF AMERICA,                          )
                                                     )
  vs.                                                )     CASE NO. DNCW3:00CR160
                                                     )     (Financial Litigation Unit)
  JENNIFER CALLOWAY.                                 )
                                                     )

                                            ORDER

         THIS MATTER is before the Court on the United States’ Consent Motion to Modify Writ

of Execution. For the reasons set forth in the Motion and for good cause shown,

         IT IS ORDERED that the Motion is ALLOWED, and the Writ of Execution is modified to

provide that PCL shall permit the Defendant to take a $100,000 distribution from her retirement

account pursuant to the CARES Act, of which $90,000 will be allocated to Defendant’s restitution

obligation. All other terms of the Writ of Execution as modified on January 13, 2020, shall remain

the same.

         SO ORDERED.

                                        Signed: September 17, 2020




        Case 3:00-cr-00160-FDW-DSC Document 322 Filed 09/17/20 Page 1 of 1
